IN THE SUPREME COURT OF
                CALIFORNIA

 In re A.N., a Person Coming Under the Juvenile Court Law.



                        THE PEOPLE,
                   Plaintiff and Respondent,
                               v.
                              A.N.,
                   Defendant and Appellant.

                            S242494

            Second Appellate District, Division Six
                          B275914

                Ventura County Superior Court
                         2015040294



                          May 4, 2020

Justice Chin authored the opinion of the Court, in which Chief
Justice Cantil-Sakauye and Justices Corrigan, Liu, Cuéllar,
Kruger, and Groban concurred.

Justice Liu filed a concurring opinion, in which Chief Justice
Cantil-Sakauye and Justices Cuéllar, Kruger, and Groban
concurred.
                           In re A.N.
                            S242494

                Opinion of the Court by Chin, J.

      The Legislature has established a detailed statutory
scheme to govern juvenile truancy. (See e.g., Ed. Code,
§§ 48260–48265; Welf. & Inst. Code, § 601.) We granted review
to determine whether this scheme requires (1) the use of a school
attendance review board (SARB) or a similar truancy mediation
program, or (2) the issuance of a fourth truancy report, before
the juvenile court may exercise jurisdiction over a minor on the
basis of truancy. We hold that the juvenile court may exercise
jurisdiction in a formal wardship proceeding on the basis of the
minor having “four or more truancies within one school year”
under Welfare and Institutions Code section 601, subdivision (b)
if a fourth truancy report has been issued to the attendance
supervisor or the superintendent of the school district, even if
the minor has not been previously referred to a SARB or a
similar truancy mediation program.1 Because A.N.’s school had
sent at least four truancy reports to the superintendent of the
school district before the wardship petition was filed against
A.N., we affirm the Court of Appeal’s judgment that the juvenile
court possessed jurisdiction over A.N.



1
      Our holding is limited to the juvenile court’s jurisdiction
in a formal wardship proceeding initiated by the filing of a
petition under Welfare and Institutions Code section 650. We
do not consider the informal juvenile and traffic court’s
jurisdiction in a hearing conducted in accordance with Welfare
and Institutions Code sections 255 through 258.


                               1
                              In re A.N.
                   Opinion of the Court by Chin, J.


         I. FACTS AND PROCEDURAL BACKGROUND
      By the time A.N. entered high school, she was struggling
with difficult circumstances at home and in her personal life.
Beginning in eighth grade, she developed school attendance
problems that continued throughout her ninth grade year.
      On October 6, 2015, the principal of A.N.’s school mailed a
truancy notice to her parents. In the letter, the principal
explained that A.N. had accumulated four unexcused absences
or tardies, and he invited her parents to contact the school’s
attendance supervisor to “discuss solutions that will improve
[A.N.’s] attendance.” A week later, on October 13, the principal
sent a second truancy notice listing another five unexcused
absences or tardies. In this letter, the principal warned A.N.’s
parents that their daughter was “at risk of being classified as a
habitual truant,” and he urged them to contact the attendance
supervisor “as soon as possible.” On December 15, the principal
sent a third truancy notice documenting another 10 unexcused
absences or tardies. In it, he stated that A.N. was a habitual
truant, and he again requested that her parents contact the
attendance supervisor “as soon as possible.”2
      Three days earlier, on December 12, a police officer had
issued A.N. a citation for habitual truancy under Education
Code section 48262.3 Under that section, a pupil is classified as
a “habitual truant” if he or she “has been reported as a truant
three or more times per school year” and a school official has


2
      A.N.’s principal mailed both English and Spanish copies of
each of his letters to A.N.’s parents.
3
      Unless otherwise specified, all statutory references are to
the Education Code.



                                  2
                              In re A.N.
                   Opinion of the Court by Chin, J.


made “a conscientious effort to hold at least one conference with
a parent or guardian of the pupil and the pupil himself.”4
       On December 31, the District Attorney filed a wardship
petition against A.N. in the juvenile court. (See Welf. & Inst.
Code, § 650.) The petition alleged that A.N. was a habitual
truant under section 48262 and that she was within the
jurisdiction of the juvenile court under Welfare and Institutions
Code section 601.
       Almost two weeks later, on January 12, 2016, A.N. and her
mother attended a SARB meeting. They signed a contract
stating that A.N. would attend school regularly and that her
mother would provide information about any future absences.
       During late April and early May, the juvenile court held a
trial on the wardship petition. At trial, the school attendance
supervisor testified that a computerized system automatically
sends a report to the school district whenever a teacher records
a student as absent from or tardy to class. He explained that the
system also generates student attendance profiles that provide
attendance supervisors with a list of each student’s recorded
absences and tardies. Additionally, he testified that he had
spoken with A.N. on multiple occasions and provided her with
information about available services. A.N.’s attendance profile
and the letters sent from the principal to A.N.’s parents were
admitted into evidence.


4
      Section 48262 also explains: “[A] conscientious effort
means attempting to communicate with the parents of the pupil
at least once using the most cost-effective method possible,
which may include electronic mail or a telephone call.” Although
the record does not indicate whether A.N.’s parents received the
principal’s letters, it does indicate that a school official spoke
with A.N.’s father over the phone.


                                  3
                              In re A.N.
                   Opinion of the Court by Chin, J.


      On May 10, the juvenile court sustained the wardship
petition. At A.N.’s request, the court ordered A.N. to pay a $50
fine rather than to complete 20 hours of community service.
(See § 48264.5, subd. (d)(1), (2).)
      On appeal, A.N. claimed that the juvenile court lacked
jurisdiction because, at the time the petition was filed, (1) she
had not yet appeared before a SARB and (2) a fourth truancy
report had not been sent to her and her parents. (In re A.N.
(2017) 11 Cal.App.5th 403 (A.N.).) The Court of Appeal affirmed
the juvenile court’s judgment, holding that neither of these steps
were prerequisites to the juvenile court’s jurisdiction over a
minor on the basis of the minor having “four or more truancies
within one school year” under Welfare and Institutions Code
section 601, subdivision (b) (Welfare and Institutions Code
section 601(b)). We granted A.N.’s petition for review.
                         II. DISCUSSION
      Before turning to the issues before us, we review our
familiar principles of statutory construction. “We start with the
statute’s words, which are the most reliable indicator of
legislative intent.” (In re R.T. (2017) 3 Cal.5th 622, 627.) “ ‘We
interpret relevant terms in light of their ordinary meaning,
while also taking account of any related provisions and the
overall structure of the statutory scheme to determine what
interpretation best advances the Legislature’s underlying
purpose.’ ” (Ibid., quoting Los Angeles County Bd. of Supervisors
v. Superior Court (2016) 2 Cal.5th 282, 293.) “If we find the
statutory language ambiguous or subject to more than one
interpretation, we may look to extrinsic aids, including
legislative history or purpose to inform our views.” (John v.
Superior Court (2016) 63 Cal.4th 91, 96.)



                                  4
                              In re A.N.
                   Opinion of the Court by Chin, J.


      A. Background
      As is relevant here, Welfare and Institutions Code section
601(b) provides: “If a minor between 12 years of age and 17
years of age, inclusive, has four or more truancies within one
school year as defined in Section 48260 of the Education Code or
a school attendance review board or probation officer determines
that the available public and private services are insufficient or
inappropriate to correct the habitual truancy of the minor, or to
correct the minor’s persistent or habitual refusal to obey the
reasonable and proper orders or directions of school authorities,
or if the minor fails to respond to directives of a school
attendance review board or a probation officer or to services
provided, the minor is then within the jurisdiction of the
juvenile court which may adjudge the minor to be a ward of the
court.” In brief, this subdivision lists three bases of juvenile
court jurisdiction: (1) “four or more truancies within one school
year”; (2) a determination by a SARB or a probation officer that
available services are insufficient or inappropriate to correct the
minor’s truancy; or (3) a minor’s failure to respond to the
directives of a SARB or a probation officer or to services
provided.
      In this case, the Court of Appeal held that the juvenile
court possessed jurisdiction in the formal wardship proceeding
against A.N. on the basis of her “four or more truancies within
one school year” under Welfare and Institutions Code section
601(b). (A.N., supra, 11 Cal.App.5th at p. 406.) Consequently,
we limit our consideration to whether (1) the use of a SARB or a
similar truancy mediation program, or (2) the issuance of a
fourth truancy report to the pupil and his or her parents or
guardians, is a prerequisite to the juvenile court’s jurisdiction in
a formal wardship proceeding upon this basis.


                                  5
                              In re A.N.
                   Opinion of the Court by Chin, J.


      At the outset, we agree with A.N. that Welfare and
Institutions Code section 601(b) “cannot be read in isolation but
must be harmonized” with the Education Code sections
governing truancy. (See Dyna-Med, Inc. v. Fair Employment &
Housing Com. (1987) 43 Cal.3d 1379, 1387 [“[S]tatutes or
statutory sections relating to the same subject must be
harmonized, both internally and with each other, to the extent
possible.”].) So, we briefly review the other sections of the
statutory scheme that are most relevant to our analysis.
      First, if a pupil “is absent from school without a valid
excuse three full days in one school year or tardy or absent for
more than a 30-minute period during the schoolday without a
valid excuse on three occasions in one school year, or any
combination thereof,” section 48260, subdivision (a) provides
that the pupil “shall be classified as a truant and shall be
reported to the attendance supervisor or to the superintendent
of the school district.” If the pupil is “again absent from school
without valid excuse one or more days, or tardy on one or more
days,” section 48261 provides that the pupil “shall again be
reported as a truant to the attendance supervisor or the
superintendent of the district.” If the pupil is “reported as a
truant three or more times per school year” and “an appropriate
district officer or employee has made a conscientious effort to
hold at least one conference with a parent or guardian of the
pupil and the pupil himself, after the filing of either of the
reports required by Section 48260 or Section 48261,” section
48262 provides that the pupil “shall be deemed an habitual
truant.”
      Meanwhile, section 48264.5 provides increasingly serious
consequences that may result from a pupil’s continued truancy
or his or her failure to complete assigned programs. Subdivision


                                  6
                              In re A.N.
                   Opinion of the Court by Chin, J.


(a) states that “[t]he first time a truancy report is issued,” the
pupil and the pupil’s parent or guardian may be requested to
attend a meeting. Subdivision (b) provides that “[t]he second
time a truancy report is issued,” the pupil may be assigned to an
afterschool or weekend study program, and that a pupil who
fails to complete such a program “shall be subject to subdivision
(c).” Subdivision (c) states that “[t]he third time a truancy report
is issued,” the pupil may be required to attend a SARB meeting
or a similar truancy mediation program, and that a pupil who
fails to complete such a program “shall be subject to subdivision
(d).” Finally, subdivision (d) provides that “[t]he fourth time a
truancy is issued,” the pupil “may be within the jurisdiction of
the juvenile court that may adjudge the pupil to be a ward of the
court pursuant to Section 601 of the Welfare and Institutions
Code.”
      B. Use of a SARB or a Similar Truancy Mediation
         Program
      First, we consider A.N.’s claim that the statutory scheme
and In re Michael G. (1988) 44 Cal.3d 283 (Michael G.) require
the use of a SARB or a similar truancy mediation program
before a pupil comes within the jurisdiction of the juvenile court.
      In Michael G., supra, 44 Cal.3d 283, we considered
whether the juvenile court may exercise its contempt power to
detain a minor during nonschool hours. Our opinion recognized
that the Legislature had previously amended the statutory
scheme “to require referral of truants to [SARBs] before juvenile
court intervention,” and we described referral to a SARB as a
“condition precedent to the juvenile court’s intervention.” (Id.
at p. 290.) As we explain below, this dictum was abrogated by
subsequent amendments to the statutory scheme.



                                  7
                               In re A.N.
                    Opinion of the Court by Chin, J.


      When we decided Michael G., supra, 44 Cal.3d 283, in
1988, the statutory scheme required habitual truants to be
referred to a SARB or a similar truancy mediation program
before they are referred to the juvenile court. Former section
601.1 of the Welfare and Institutions Code stated: “Any person
under the age of 18 years who . . . is a habitual truant from
school within the meaning of any law of this state, shall, prior
to any referral to the juvenile court of the county, be referred to a
school attendance review board pursuant to Section 48263 of the
Education Code, or to a truancy mediation program pursuant to
Section 601.3 of this code, or to both a school attendance review
board and a truancy mediation program if both have been
established in the county.” (Welf. & Inst. Code, former § 601.1,
as amended by Stats. 1985, ch. 667, § 1, p. 2256, italics added.)
Additionally, section 601(b) formerly read:            “If a school
attendance review board determines that the available public
and private services are insufficient or inappropriate to correct
the habitual truancy of the minor, or to correct the minor’s
persistent or habitual refusal to obey the reasonable and proper
orders or directions of school authorities, or if the minor fails to
respond to directives of a school attendance review board or to
services provided, the minor is then within the jurisdiction of the
juvenile court . . . .” (Welf. & Inst., former § 601(b), as amended
by Stats. 1976, ch. 1071, § 11, p. 4818, italics added.)
      So, as our dictum in Michael G., supra, 44 Cal.3d 283,
recognized, former section 601.1 of the Welfare and Institutions
Code mandated initial referral to a SARB or a similar truancy
mediation program, and section 601(b) formerly provided only
two bases of juvenile court jurisdiction—both of which
contemplated the prior use of a SARB or a similar truancy
mediation program. In 1994, however, Senate Bill No. 1728


                                   8
                              In re A.N.
                   Opinion of the Court by Chin, J.


(1993–1994 Reg. Sess.) (Senate Bill 1728) repealed former
section 601.1—thereby removing the express requirement that
a minor be initially referred to a SARB or a similar truancy
mediation program—and amended section 601(b) to include a
third basis of jurisdiction—a minor’s “four or more truancies
within one school year.” (Stats. 1994, ch. 1023, §§ 6, 7, p. 6217.)
       Without discussing the fact that Senate Bill 1728 repealed
former section 601.1 of the Welfare and Institutions Code, A.N.
asks us to read Education Code section 48264.5—a section
added by Senate Bill 1728—to require initial referral to a SARB
or a similar truancy mediation program. (Stats. 1994, ch. 1023,
§ 4, pp. 6215–2616.) As mentioned above, section 48264.5’s
subdivisions provide graduated consequences that may result
from a pupil’s continued truancy or the pupil’s failure to
complete assigned programs. Specifically, A.N. argues that a
pupil must be referred to a SARB or a similar truancy mediation
program, as described in section 48264.5, subdivision (c), before
she comes within the jurisdiction of the juvenile court, as
described in subdivision (d). Although A.N. acknowledges that
subdivision (c) provides that a habitual truant “may” be referred
to a SARB or a similar truancy mediation program, she contends
that this discretionary language merely “reflect[s] the reality
that not every county has established a SARB.” In other words,
she claims that initial referral to a SARB is still required in any
county that has established one.
       For support, A.N. looks to Senate Bill 1728’s legislative
history. Specifically, she points to a bill analysis prepared by
the Assembly Committee on Public Safety, which commented:
“Upon the failure of the earlier steps to alleviate the truancy
problem, the juvenile court may exert jurisdiction over the
minor pupil. . . . Court intervention is reserved until after other


                                  9
                              In re A.N.
                   Opinion of the Court by Chin, J.


steps have failed, so as not to overburden already heavy court
calendars until necessary.” (Assem. Com. on Pub. Safety, Rep.
on Sen. Bill No. 1728 (1993–1994 Reg Sess.) as amended June
30, 1994, p. 3, italics added.) Likewise, she cites the Legislative
Counsel’s summary digest, which stated: “This bill would
provide that if a pupil who has attended certain programs
including a school attendance review board program, has a 4th
truancy in the same school year, the pupil shall be classified as
an habitual truant, within the jurisdiction of the of the court.”
(Legis. Counsel’s Dig., Sen. Bill No. 1728 (1993–1994 Reg. Sess.)
5 Stats. 1994, Summary Dig., p. 417, italics added.) According
to A.N., this legislative history “makes clear” that the
Legislature intended to keep the requirement that a minor be
referred to a SARB or a similar truancy mediation program
before the juvenile court.
      First, we observe that nothing in the current statutory
scheme expressly requires initial referral to a SARB or a similar
truancy mediation program. Section 48264.5’s subdivisions
refer to actions that “may” be taken in response to a pupil’s
continued truancy or failure to complete assigned programs.
Specifically, section 48264.5, subdivision (c) states that a
habitual truant “may be referred to, and required to attend, an
attendance review board . . . .” (Italics added). We are not
persuaded by A.N.’s argument that this discretionary language
merely “reflect[s] the reality that not every county has
established a SARB,” because the subdivision also provides that
a habitual truant “may” be referred to and required to attend “a
truancy mediation program pursuant to Section 48263 or
pursuant to Section 601.3 of the Welfare and Institutions Code”
or, in a school district that does not have such a program, “a
comparable program deemed acceptable by the school district’s


                                 10
                              In re A.N.
                   Opinion of the Court by Chin, J.


attendance supervisor.” (Ibid., italics added.) Similarly, section
48263, subdivision (a) states that a school district attendance
supervisor or another designated school official “may” refer a
habitual truant “to a school attendance review board, or to the
probation department for services if the probation department
has elected to receive these referrals.” (Italics added.) Because
Senate Bill 1728 repealed former section 601.1 of the Welfare
and Institutions Code, which provided that a habitual truant
“shall” be referred to a SARB or a similar truancy mediation
program before the juvenile court, and because current
Education Code sections 48263 and 48264.5 consistently use
“may” to describe referrals to such programs, we understand the
discretionary language of the statutory scheme to authorize, but
not require, school officials to initially refer habitual truants to
SARBs or similar truancy mediation programs. (See In re
Richard E. (1978) 21 Cal.3d 349, 354 [“The ordinary import of
‘may’ is a grant of discretion.”])
      Second, we note that multiple analyses of Senate Bill 1728
informed legislators that the bill would repeal the requirement
that a minor be referred to a SARB or a similar truancy
mediation program before the juvenile court. (See, e.g., Assem.
Com. on Education, Analysis of Sen. Bill No. 1728 (1993–1994
Reg. Sess.) as amended June 30, 1994, pp. 1, 2; Sen. 3d reading
analysis of Sen. Bill No. 1728 (1993–1994 Reg. Sess.) as
amended Aug. 19, 1994, pp. 1, 2; Sen. 3d reading analysis of Sen.
Bill No. 1728 (1993–1994 Reg. Sess.) as amended Aug. 26, 1994,
pp. 1, 2.) To this end, the Legislative Counsel’s summary digest
cited by A.N. also stated: “Under existing law, a juvenile who is
an habitual truant is required to be referred to a school
attendance review board or truancy mediation program, before
referral to the juvenile court. . . . [¶] This bill would repeal the


                                 11
                              In re A.N.
                   Opinion of the Court by Chin, J.


section on referral to the school attendance review board or
truancy mediation program . . . .” (Legis. Counsel’s Dig., Sen.
Bill No. 1728 (1993–1994 Reg. Sess.) 5 Stats. 1994, Summary
Dig., p. 417.)
       Any contradictory statements in Senate Bill 1728’s
legislative history may be explained by the Legislature’s joint
passage of Senate Bill 1728 and Assembly Bill No. 2658 (1993–
1994 Reg. Sess.) (Assembly Bill 2658). (Stats. 1994, ch. 1024,
p. 6218.) As is relevant here, Senate Bill 1728 contained a single
provision to repeal former section 601.1 of the Welfare and
Institutions Code (Stats. 1994, ch. 1023, § 7, p. 6217), but
Assembly Bill 2658 contained alternate provisions: one that
would amend former section 601.1, and another that would
repeal former section 601.1 (Stats. 1994, ch. 1024, §§ 5, 5.5,
pp. 6222–6223). Assembly Bill 2658 clarified that if Senate Bill
1728 was enacted first and Assembly Bill 2658 was enacted
second, its provision repealing former section 601.1 would take
effect, and its provision amending former section 601.1 would
not.5 (Stats. 1994, ch. 1024, § 8, p. 6225.) Because the
Legislature passed both bills on the same day, it effectively
delegated the decision whether to amend or repeal former




5
      The Legislature likely included this “double-jointing”
provision to prevent Assembly Bill 2658’s provision amending
former section 601.1 of the Welfare and Institutions Code from
“chaptering-out” Senate Bill 1728’s provision repealing that
section in the event that Senate Bill 1728 was enacted first and
Assembly Bill 2658 was enacted second. (See In re Thierry
S. (1977) 19 Cal.3d 727, 739–740 (Thierry S.) [explaining the
Legislature’s “double-jointing” procedure].)



                                 12
                              In re A.N.
                   Opinion of the Court by Chin, J.


section 601.1 to the Governor.6 And, by signing Senate Bill 1728
before Assembly Bill 2658, the Governor elected to repeal
section 601.1, thereby removing the express requirement that a
minor be referred to a SARB or a similar truancy mediation
program before the minor is referred to the juvenile court.7
      A.N. and amicus curiae California Rural Legal Assistance
(CRLA) also contend that referring truants directly to the
juvenile court undermines the purposes of SARBs and similar
truancy mediation programs: to address the underlying sources
of attendance problems primarily through the provision of
community services and to make juvenile court intervention a
matter of last resort.
      This argument is supported by several sections of the
current statutory scheme. In the article of the Education Code
governing SARBs, the Legislature has declared its intent that
“intensive guidance and coordinated community services may be
provided to meet the special needs of pupils with school




6
      Handwritten annotations on the Governor’s chaptered bill
files suggest that the Governor was informed accordingly.
(Legis. Counsel, letter to Governor Pete Wilson (1993–1994 Reg.
Sess.) Sept. 21, 1994, Governor’s chaptered bill files, ch. 1023;
Legis. Counsel, letter to Governor Pete Wilson (1993–1994 Reg.
Sess.) Sept. 19, 1994, Governor’s chaptered bill files, ch. 1024.)
7
      Absent evidence to the contrary, we presume the Governor
signed Senate Bill 1728 before Assembly Bill 2658, because the
former is chapter 1023, and the latter is chapter 1024 of the
Statutes of 1994. (See Gov. Code, § 9510; Thierry S., supra, 19
Cal.3d at p. 739 & fns. 10, 11 [explaining the rebuttable
presumption that chapter numbers indicate the order in which
the Governor signs bills into law].)



                                 13
                              In re A.N.
                   Opinion of the Court by Chin, J.


attendance problems or school behavior problems.”8 (§ 48320,
subd. (a).) To fulfill this intent, the Legislature has established
a step-by-step process for counties with a SARB or a probation
department that has elected to receive habitual truant referrals.
First, section 482639 authorizes school district attendance
supervisors and other designated school officials to refer
habitual truants to the SARB or to the probation department.
(§ 48263, subd. (a); see § 48264.5, subd. (c).) When issuing such
referrals, these school officials have a responsibility to provide
“documentation of the interventions undertaken at the school”
and “the reason for the referral.” (§ 48263, subd. (a).) Then, the
SARB or the probation officer must determine whether
available community services can resolve the pupil’s attendance
problems. (Id. subd. (b)(1), (b)(2).) If so, the SARB or the
probation officer is required to direct the pupil, the pupil’s
parents or guardians, or both to those services. (Id. subd. (b)(1).)
If not, section 48320 authorizes the SARB to: “(1) Propose and
promote the use of alternatives to the juvenile court system. [¶]
(2) Provide, in any proposed alternative, for maximum
utilization of community and regional resources appropriately
employed in behalf of minors prior to any involvement with the
judicial system. [¶] (3) Encourage an understanding that any
alternative based on the utilization of community resources

8
      The bill that originally added this language also added
former section 601.1 of the Welfare and Institutions Code, which
originally required initial referral to a SARB. (Stats. 1974,
ch. 1215, §§ 1, 9, pp. 2624–2625, 2629.)
9
      The bill that added Education Code section 48263 also
amended former section 601.1 of the Welfare and Institutions
Code to require initial referral to a SARB, or to a truancy
mediation program, or to both. (Stats. 1984, ch. 754, §§ 2, 4, 5,
pp. 2722–2725.)


                                 14
                               In re A.N.
                    Opinion of the Court by Chin, J.


carries an inherent agency and citizen commitment directed
toward the continuing improvement of such resources and the
creation of resources where none exist.” (§ 48320, subd. (b),
italics added.) In either case, if the pupil is ultimately referred
to the juvenile court, the SARB or the probation officer must
submit “documentation of efforts to secure attendance as well as
its recommendations on what action the juvenile court should
take in order to bring about a proper disposition of the case.”
(§ 48263, subd. (b)(2).)
       Even in counties without a SARB or a probation
department that receives habitual truant referrals, section
48264.5, subdivision (c) authorizes school officials to refer
habitual truants to comparable truancy mediation programs.
The graduated structure of this section’s subdivisions seems to
contemplate, at least as a general matter, that habitual truants
will be brought to the juvenile court only after the truancy
mediation process has failed. (See § 48264.5, subds. (c), (d).)
Collectively, these sections suggest that the Legislature
intended that habitual truants typically be referred to a SARB
or a similar truancy mediation program before the juvenile
court. (See conc. opn., post, at pp. 2–3.)
       As explained above, however, after Senate Bill 1728’s
repeal of former section 601.1 of the Welfare and Institutions
Code, no section expressly requires initial referral to a SARB or
a similar truancy mediation program.10 Because Senate Bill

10
      Both parties and amicus curiae CRLA also direct our
attention to Welfare and Institutions Code section 258,
subdivision (b), which provides: “If the minor is before the court
on the basis of truancy . . . [¶] (1) The judge, referee, or juvenile
hearing officer shall not proceed with a hearing unless both of



                                  15
                               In re A.N.
                    Opinion of the Court by Chin, J.


1728 also amended section 601(b) of the Welfare and
Institutions Code to grant the juvenile court jurisdiction over
minors with “four or more truancies,” the bill may have been
intended to afford local officials the flexibility to go directly to
the juvenile court in such cases. Additionally, because the bill
granted the juvenile court the authority to direct a habitual
truant to attend a “court-approved truancy prevention
program,” the Legislature apparently contemplated that some
minors would be referred to a truancy mediation program after
the juvenile court.11 (§ 48264.5, subd. (d)(3).) In such cases,


the following have been provided to the court: [¶] (A) Evidence
that the minor’s school has undertaken the actions specified in
subdivisions (a), (b), and (c) of Section 48264.5 of the Education
Code . . . . [¶ ] (B) The available record of previous attempts to
address the minor’s truancy.” Both parties and CRLA assume
that this subdivision applies to formal wardship proceedings
(see Welf. & Inst. Code, § 650) in addition to hearings by the
informal juvenile and traffic court (see Welf. & Inst. Code,
§§ 255–258). Specifically, they believe that this subdivision
requires a minor to have been referred to a SARB or a similar
truancy mediation program—and, in A.N.’s view, to have failed
to successfully complete such a program—before the juvenile
court may hold a hearing in a formal wardship proceeding on
the basis of truancy. As mentioned above, A.N. and her mother
attended a SARB meeting before the juvenile court held the trial
in the formal wardship proceeding against A.N. (See ante, p. 3.)
Because A.N. does not argue that this subdivision was violated
in her case, we do not address it here. (See also ante, p. 1, fn. 1.)
11
       If the juvenile court adjudges a minor to be a ward of the
court solely on the basis of habitual truancy, the juvenile court
may order: 20 to 40 hours of community service, a fine of $50 or
less, attendance at a truancy prevention program, or suspension
or revocation of driving privileges (if the minor has previously
attended a SARB or a truancy mediation program). (Ed. Code,
§ 48264.5, subd. (d); see Welf. & Inst. Code, § 601, subd. (b)



                                  16
                              In re A.N.
                   Opinion of the Court by Chin, J.


initial referral to the juvenile court may ultimately result in the
provision of services to address the underlying sources of the
pupils’ attendance problems.
       For this reason, we hold that the use of a SARB or a
similar truancy mediation program is not a prerequisite to the
juvenile court’s jurisdiction in a formal wardship proceeding on
the basis of a minor having “four or more truancies within one
school year” under Welfare and Institutions Code section 601(b).
We recognize that this conclusion may be in tension with several
sections of the statutory scheme, and we appreciate A.N. and
CRLA’s contention that referring habitual truants directly to
the juvenile court is counterproductive to the goal of improving
attendance. (See generally, conc. opn., post, at pp. 3–7.) But it
is up to the Legislature to resolve any such tension and to act
upon such policy arguments, if it deems such action
appropriate.12
      C. Jurisdiction on the Basis of “Four or More
         Truancies”
     We next turn to A.N.’s claim that Education Code section
48264.5, subdivision (d) (section 48264.5(d)) requires (1) a fourth
truancy report to be issued, and (2) that the report be issued to
the pupil and the pupil’s parents or guardians, before the



[minor who is adjudged a ward of the juvenile court solely on the
basis of habitual truancy shall not be held in a secure facility or
removed from the custody of his or her parents or guardians
except for the purposes of school attendance].)
12
      We are aware that pending legislation would eliminate the
juvenile court’s jurisdiction over minors on the basis of truancy
by repealing and replacing Welfare and Institutions Code
section 601. (Assem. Bill No. 901 (2019–2020 Reg. Sess.) §§ 19,
20, as amended by Sen. Com. on Appropriations, Sept. 6, 2019.)


                                 17
                              In re A.N.
                   Opinion of the Court by Chin, J.


juvenile court may exercise jurisdiction over a minor on the
basis of the minor having “four or more truancies within one
school year” under Welfare and Institutions Code section 601(b).
      Again, Welfare and Institutions Code section 601(b)
provides in relevant part: “If a minor . . . has four or more
truancies within one school year as defined in Section 48260 of
the Education Code . . . , the minor is then within the
jurisdiction of the juvenile court which may adjudge the minor
to be a ward of the court.” (Italics added.) And, as stated above,
Education Code section 48264.5(d) provides: “The fourth time a
truancy is issued within the same school year, the pupil may be
within the jurisdiction of the juvenile court that may adjudge
the pupil to be a ward of the court pursuant to Section 601 of the
Welfare and Institutions Code.” (Italics added.)
      Because these subdivisions are in pari materia, we
construe them together “so that all parts of the statutory scheme
are given effect.” (Lexin v. Superior Court (2010) 47 Cal.4th
1050, 1090–1091.) In particular, we note that the same bill
(Senate Bill 1728) that amended Welfare and Institutions Code
section 601(b) to provide that a minor with “four or more
truancies” is “within the jurisdiction of the juvenile court” also
added Education Code section 48264.5(d), which originally
provided that “[u]pon the fourth truancy within the same school
year,” a pupil is “within the jurisdiction of the juvenile court.”
(Stats. 1994, ch. 1023, § 4, pp. 6215–2616.) For this reason, and
because one section expressly references the other, we believe
the Legislature intended “four . . . truancies” in Welfare and
Institutions Code section 601(b) and “fourth truancy” in
Education Code section 48264.5(d) to refer to the same set of
circumstances, upon which the minor comes within the
jurisdiction of the juvenile court.


                                 18
                               In re A.N.
                    Opinion of the Court by Chin, J.


          1. Four “Truancies” and the “Issuance of a Fourth
             Truancy”
       As already discussed, section 48264.5 provides
increasingly serious consequences for a pupil’s continued
truancy or failure to complete assigned programs. As is relevant
here, subdivisions (a), (b), and (c) of section 48264.5 begin, “The
[first/second/third] time a truancy report is issued . . . .” (Italics
added.)      But the term “report” is missing from section
48264.5(d), which begins: “The fourth time a truancy is
issued . . . .” (Italics added.)
       The Court of Appeal determined that the Legislature
intentionally omitted “report” from section 48264.5(d), and it
concluded that a pupil comes within the jurisdiction of the
juvenile court if she is “truant a fourth time (i.e., accrues six or
more unexcused absences [or tardies]),” even if a fourth truancy
report has not been issued. (A.N., supra, 11 Cal.App.5th at
p. 406.) Under its reasoning, a “truancy” is the minimum
number of unexcused absences or tardies needed to require the
issuance of a truancy report. Because three unexcused absences
or tardies are needed to require a first report (§ 48240), and a
subsequent unexcused absence or tardy is needed to require an
additional report (§ 48261), six unexcused absences or tardies
are needed to require a fourth report. We reach a different
interpretation.
       To begin, we find the phrase “[t]he fourth time a truancy
is issued” in section 48264.5(d) to be ambiguous. As used in each
of section 48264.5’s subdivisions, “issued” is a transitive verb—
one that requires a direct object. In the first three subdivisions,
“report” follows naturally as an object of “issued” because it is a
concrete noun. In the fourth subdivision, “truancy” follows
awkwardly because it is an abstract noun, generally defined as


                                  19
                              In re A.N.
                   Opinion of the Court by Chin, J.


“an act or instance of playing truant” or “the state of being
truant.” (Webster’s Collegiate Dict. (10th ed. 1993) p. 1267.)
      The Court of Appeal may have implicitly read “[t]he fourth
time a truancy is issued” in section 48264.5(d) to mean “the
fourth time a truancy report is required to be issued.” Although
this construction would solve the subdivision’s grammatical
problems, it would also mean that the consequences of
subdivision (d) would be triggered by an unexcused absence or
tardy, whereas the consequences of subdivisions (a), (b), and (c)
would be triggered by the issuance of a truancy report. This
could lead to the odd result that a pupil could be subject to the
most serious consequences of the statutory scheme in
subdivision (d) without being subject to the least serious
consequences in subdivision (a), in the event that she accrues a
sixth unexcused absence or tardy before being reported as
truant.
      We believe a better interpretation of section 48264.5(d) is
“the fourth time a truancy report is issued.” Specifically, the
parallel structure of section 48264.5’s subdivisions indicates
that the Legislature intended subsequent occurrences of the
same event—the issuance of a truancy report—to trigger the
increasingly serious consequences of the section.           More
generally, when section 48264.5 is read in context, it seems that
the Legislature did not intend unexcused absences or tardies to
trigger increasingly serious consequences unless they are
reported in accordance with the statutory scheme. For example,
a third unexcused absence or tardy does not lead to any
consequences unless the pupil is “reported to the attendance
supervisor or to the superintendent of the school district” as
required by section 48260. (See § 48264.5, subd. (a).) A fourth
unexcused absence or tardy does not lead to more serious


                                 20
                              In re A.N.
                   Opinion of the Court by Chin, J.


consequences unless the pupil “has once been reported as a
truant” and is “again . . . reported as a truant” as required by
section 48261. (See § 48264.5, subd. (b).) Likewise, a fifth
unexcused absence or tardy does not lead to classification as a
habitual truant and to more serious consequences unless the
pupil is “again . . . reported as a truant” as required by section
48261. (See §§ 48262, 48264.5, subd. (c).) This suggests that a
sixth unexcused absence or tardy should not lead to the most
serious consequences of the statutory scheme unless the pupil is
“again . . . reported as a truant” as required by section 48261.
(See § 48264.5, subd. (d).)
      Even if the Legislature intentionally omitted the term
“report” from subdivision (d), we do not believe it intended the
omission to have substantive significance.             When the
Legislature added section 48264.5 in 1994, the section’s
subdivisions began:        “Upon the [first/second/third/fourth]
truancy . . . .” (Stats. 1994, ch. 1023, § 4, p. 6215). Thus, the
subdivisions originally shared identical language and meaning;
successive “truanc[ies]” triggered the increasingly serious
consequences of each subdivision. In 2001, the Legislature
amended the section such that subdivisions (a), (b), and (c)
began, “The [first/second/third] time a truancy report is
required . . . ,” and subdivision (d) began, “The fourth time a
truancy is required to be reported . . . .” (Stats. 2001, ch. 734,
§ 29, pp. 5786–5787.) At this time, the introductory language of
subdivision (d) was slightly different from that of the other
subdivisions, but its meaning was the same; successive
truancies continued to trigger the increasingly serious
consequences of each subdivision because successive truancies
required successive reports under section 48261. In 2012, the
Legislature again amended the section such that subdivisions


                                 21
                              In re A.N.
                   Opinion of the Court by Chin, J.


(a), (b), and (c) now begin, “The [first/second/third] time a
truancy report is issued . . . ,” and subdivision (d) now begins,
“The fourth time a truancy is issued . . . .” (Stats. 2012, ch. 432,
§ 2.) With the 2012 amendment, the Legislature substituted
“issued” for “required” in subdivisions (a), (b), and (c) and for
“required to be reported” in subdivision (d). The apparent
purpose of this amendment was to clarify that successive
truancies must be reported in order to trigger the increasingly
serious consequences of each subdivision. Nothing in the
legislative history suggests that the Legislature intended the
language in subdivision (d) to have different meaning than the
language of the other subdivisions.
       For these reasons, we interpret “[t]he fourth time a
truancy is issued” in section 48264.5(d) to mean “the fourth time
a truancy report is issued.” Accordingly, we read “four or more
truancies” in Welfare and Institutions Code section 601(b) to
refer to four or more acts of being truant that have been reported
in accordance with the statutory scheme.
         2. Recipient of Truancy Reports
      Next, we must determine the appropriate recipient of the
truancy reports referenced in section 48264.5. A.N. contends
that each of the section’s subdivisions requires a report be sent
to the pupil’s parents or guardians before the juvenile court may
exercise jurisdiction. In response, the Attorney General argues
that the subdivisions reference the internal reports that must
be sent to the attendance supervisor or the superintendent of
the school district under sections 48260 and 48261. He observes,
“[A.N.]’s argument may rest on a misapprehension that the
‘truancy reports’ in section 48264.5 are parental notifications
[required by section 48260.5].”



                                 22
                               In re A.N.
                    Opinion of the Court by Chin, J.


      As referenced above, section 48260, subdivision (a)
requires a pupil to “be reported to the attendance supervisor or
to the superintendent of the school district” upon his or her third
unexcused absence or tardy. (Italics added.) Likewise, section
48261 requires a pupil previously “reported as a truant” to
“again be reported as a truant to the attendance supervisor or
the superintendent of the district” if he or she is again absent or
tardy without excuse. (Italics added.) Moreover, section 48262
provides that a pupil who “has been reported as a truant three
or more times per school year” is a habitual truant, provided
that a school official has made “a conscientious effort to hold at
least one conference with a parent or guardian of the pupil and
the pupil himself, after the filing of either of the reports required
by Section 48260 or Section 48261.” (Italics added.) Meanwhile,
section 48260.5, requires the school district to “notify the pupil’s
parent or guardian” upon the pupil’s “initial classification as a
truant.” (Italics added.)
      The Attorney General has the better interpretation.
Section 48264.5’s references to “truancy report[s]” must be
interpreted in light of the entire statutory scheme. “[W]hen the
same word appears in different places within a statutory
scheme, courts generally presume the Legislature intended the
word to have the same meaning each time it is used.” (People v.
Gray (2014) 58 Cal.4th 901, 906.) Accordingly, we presume the
Legislature used “report” in section 48264.5 as a cross reference
to “reports” in section 48262 and “reported” in sections 48260
and 48261, not to “notify” in section 48260.5. Additionally, we
note that section 48260.5 requires a parental notification only
upon the pupil’s initial classification as a truant, whereas
sections 48260 and 48261 require reports to be issued to the
attendance supervisor or the superintendent upon the pupil’s


                                  23
                              In re A.N.
                   Opinion of the Court by Chin, J.


initial classification as a truant and upon every subsequent
unexcused absence or tardy. Therefore, the “first time,” “second
time,” and “third time” a “truancy report is issued” in
subdivisions (a), (b), and (c) of section 48264.5 more likely refer
to the reports required by sections 48260 and 48261. This
interpretation ensures that school officials are informed of a
pupil’s continued truancy and thus can take appropriate steps
to address the situation, such as requesting the pupil and the
pupil’s parent or guardian attend a meeting (§ 48264.5,
subd. (a)), assigning the pupil to an afterschool or weekend
study program (id., subd. (b)), requiring the pupil to attend a
SARB meeting or a similar truancy mediation program (id.,
subd. (c); see §§ 48260.6, subd. (a); 48263, subd. (a)), or issuing
a notice to appear in juvenile court (§ 48264,5, subd. (d); see
Welf. & Inst. Code, § 601, subd. (d)).
       A.N. and CRLA argue that this construction would violate
the due process rights of pupils and their parents and guardians.
Assuming A.N. did not forfeit this argument by failing to raise
it in her opening brief, we reject it on the merits. Although
section 48264.5 does not require external reports be sent to the
pupil’s home, government officials must comply with basic due
process requirements, including the statutory provisions meant
to ensure the pupil and his or her parents or guardians receive
adequate notice of the pupil’s truancy and the potential
consequences. For example, section 51101, subdivision (a)(4)
requires the pupil’s parent or guardian “[t]o be notified on a
timely basis if their child is absent from school without
permission.” As previously explained, section 48260.5 requires
the school district to notify the pupil’s parent or guardian upon
the pupil’s “initial classification as a truant.” Additionally,
section 48262 provides that “no pupil shall be deemed an


                                 24
                              In re A.N.
                   Opinion of the Court by Chin, J.


habitual truant unless an appropriate district officer or
employee has made a conscientious effort to hold at least one
conference with a parent or guardian of the pupil and the pupil
himself, after the filing of either of the reports required by
Section 48260 or Section 48261.”13
      Therefore, we hold that a fourth truancy report must be
issued to the attendance supervisor or the superintendent of the
school district before the juvenile court may exercise jurisdiction
over a minor on the basis of the minor’s “four or more truancies
within one school year” under Welfare and Institutions Code
section 601(b).
      D. The District Attorney’s Petition Against A.N.
      Finally, we consider whether the juvenile court had
jurisdiction over A.N.
      The Court of Appeal held that the juvenile court had
jurisdiction on the basis of A.N.’s “four or more truancies within
one school year” under Welfare and Institutions Code section
601(b), but the court did not consider whether a fourth truancy
report had been issued to the attendance supervisor or the
superintendent of the school district.          (A.N., supra, 11
Cal.App.5th at pp. 406–407.) Before this court, the Attorney
General argues that a fourth truancy report had been issued.


13
      As referenced above, section 48262 defines a
“conscientious effort” as “attempting to communicate with the
parents of the pupil at least once using the most cost-effective
method possible, which may include electronic mail or a
telephone call.” (See ante, p. 3, fn. 4.) We do not address
whether the juvenile court may exercise jurisdiction over a
minor when a school official has made a conscientious effort to
communicate with the minor’s parents or guardians but has
been unable to actually communicate with them. (See ibid.)


                                 25
                              In re A.N.
                   Opinion of the Court by Chin, J.


A.N. does not argue otherwise, and the record supports the
Attorney General’s argument. Specifically, A.N.’s attendance
supervisor testified that a computerized system automatically
sends a report to the school district whenever a teacher records
a student as absent from or tardy to class and that the same
system generates student attendance profiles that provide
attendance supervisors with a list of each student’s recorded
unexcused absences and tardies. A.N.’s student attendance
profile lists dozens of recorded unexcused absences or tardies
prior to the filing of the wardship petition. Consequently, the
juvenile court had jurisdiction over A.N. on the basis of A.N.’s
four or more acts of being truant that were reported in
accordance with the statutory scheme.
                       III. CONCLUSION
       The Court of Appeal declared that A.N. “refused to go to
school” and “demonstrated [an] unwavering commitment to
avoiding an education.” (A.N., supra, 11 Cal.App.5th at p. 405.)
But the record suggests that A.N.’s attendance problems arose
out of difficult circumstances at home and in her personal life.
Both parties and amicus curiae CRLA agree that students often
fall into truancy for reasons beyond their control. (See conc.
opn., post, at p. 4.) The Court of Appeal also opined that school
officials “did everything they could and should do to educate—
not abandon—A.N.” (A.N., supra, 11 Cal.App.5th at p. 406.)
But a SARB meeting was not held until A.N. had accumulated
dozens of unexcused absences or tardies, and there is no
evidence that any services were provided to her or her parents.
When a habitual truant is adjudged a ward of the juvenile court
but is never offered any services to address the underlying
causes of his or her attendance problems, we question whether
the statutory scheme functions as the Legislature expected.

                                 26
                              In re A.N.
                   Opinion of the Court by Chin, J.


      That being said, we agree that the juvenile court possessed
jurisdiction over A.N. Therefore, we affirm the judgment of the
Court of Appeal.
                                                      CHIN, J.
We Concur:

CANTIL-SAKAUYE, C. J.
CORRIGAN, J.
LIU, J.
CUÉLLAR, J.
KRUGER, J.
GROBAN, J.




                                 27
                              In Re A.N.

                               S242494



                 Concurring Opinion by Justice Liu



      I agree with today’s opinion that Welfare and Institutions
Code section 601, subdivision (b) (section 601(b)) authorizes
juvenile court jurisdiction upon a minor’s fourth truancy, even
if the minor has not received services through a school
attendance review board (SARB) or similar truancy mediation
program. I write separately to highlight the tension between
section 601(b)’s grant of jurisdiction and the rehabilitative and
diversionary purpose of the Education Code’s SARB provisions.
(See maj. opn., ante, at pp. 13–17.) Those provisions signal the
Legislature’s recognition that school attendance problems are
often traceable to family instability, poverty, homelessness,
transportation issues, safety concerns, trauma, mental health
challenges, or learning disabilities, and that appropriate
guidance and assistance to students and their families can
ameliorate such problems. By contrast, as studies have shown,
a wardship petition in juvenile court may put students on a
different path — one that significantly increases their likelihood
of dropping out of school and entering the criminal justice
system. Given its potentially profound consequences, it is
widely believed that juvenile court involvement should be “a
matter of last resort.” (Id. at p. 13.) The jurisdictional statute
at issue in this case is a funnel into what many call the school-
to-prison pipeline. In light of today’s decision, the Legislature



                                1
                            In re A.N.
                        Liu, J., concurring


may wish to revisit what services or interventions are required
before a student can be put onto this unpromising path.
       Education Code section 48320, subdivision (a) provides
that in establishing SARBs and defining their broad authority,
“it is the intent of the Legislature that intensive guidance and
coordinated community services may be provided to meet the
special needs of pupils with school attendance problems or
school behavior problems.” “Composed of representatives from
various youth-serving agencies, SARBs help truant or
recalcitrant students and their parents or guardians solve
school attendance and behavior problems through the use of
available school and community resources.” (SARB Handbook:
A Road Map for Improved School Attendance and Behavior
(2018) p. 11 (SARB Handbook); see Ed. Code, § 48321, subds.
(a)(2) & (b)(1).) According to the State SARB, “the Legislature
enacted . . . [s]ection 48320 to enhance the enforcement of
compulsory education laws and to divert students with school
attendance or behavior problems from the juvenile justice
system until all available resources have been exhausted.”
(SARB Handbook, p. 10; see Ed. Code, § 48325.)
      Other provisions of the Education Code also evince the
Legislature’s intent that “minors typically be referred to a SARB
or a similar truancy mediation program before the juvenile
court.” (Maj. opn., ante, at p. 15.) Education Code section
48264.5 establishes a step-by-step process for addressing “the
root causes” of school attendance problems (Ed. Code, § 48264.5,
subd. (a)) and for utilizing SARBs or a similar truancy
mediation program to improve attendance (id., subd. (c)) in a
manner consistent with the due process rights of students and
their parents. To initiate the SARB process, the “school district
supervisor of attendance” or another designated school official

                                2
                             In re A.N.
                         Liu, J., concurring


must first refer the minor to the SARB. (Id., § 48263, subd. (a).)
Upon referral, the SARB then “determines [whether] available
community services can resolve the problem of the truant or
insubordinate pupil.” (Id., subd. (b)(1).) Education Code section
48320, subdivision (b) directs SARBs to: “(1) Propose and
promote the use of alternatives to the juvenile court system.
[¶] (2) Provide, in any proposed alternative, for maximum
utilization of community and regional resources appropriately
employed in behalf of minors prior to any involvement with the
judicial system. [¶] (3) Encourage an understanding that any
alternative based on the utilization of community resources
carries an inherent agency and citizen commitment directed
toward the continuing improvement of such resources and the
creation of resources where none exist.” (See also id., § 32261,
subd. (b) [“the establishment of an interagency coordination
system is the most efficient and long-lasting means of resolving
school and community problems of truancy and crime”].) If the
SARB concludes that “available community services cannot
resolve the problem” or if “the pupil or the parents or guardians
of the pupil, or both, have failed to respond to [SARB]
directives,” the SARB may refer the minor to juvenile court.
(Id., § 48263, subd. (b)(2).)          These statutes envision
individualized guidance and community-based services
coordinated through SARBs or a similar mechanism as
preferred alternatives to juvenile court intervention.
      The desirability of such alternatives is supported by
empirical studies. (See, e.g., Petrosino et al., Formal System
Processing of Juveniles: Effects on Delinquency: A Systematic
Review (2010) Campbell Systematic Reviews, at p. 36 [reviewing
29 controlled trials and finding that juvenile court intervention
increases the severity and frequency of subsequent delinquency,


                                 3
                             In re A.N.
                         Liu, J., concurring


especially compared to diversionary alternatives]; Petitclerc et
al., Effects of Juvenile Court Exposure on Crime in Young
Adulthood (2013) 54 J. Child Psych. & Psychiatry 291, 294
[identifying increased criminality into early adulthood among
minors exposed to the juvenile court system, after controlling for
covariates].) It is also supported by the experiences of juvenile
court judges and other judicial branch officers. (See Coalition
for Juvenile Justice, Positive Power: Exercising Judicial
Leadership to Prevent Court Involvement and Incarceration of
Non-Delinquent Youth (2012) pp. 6–7 [reporting judicial
perspective that “bringing youth petitioned as truants before
[the] court failed to improve their academic performance or
attendance” and that “school-based and family-based responses
to high-need youth” resulted in better outcomes]; id. at pp. 5–14
[collecting similar perspectives from juvenile court judges].)
      A 2012 Judicial Council of California report noted that
“[t]ruant children and children with school behavior problems
tend to come from poor minority families that may be
experiencing unemployment, hunger, housing issues,
transportation issues, family dissolution or dysfunction,
domestic violence, or community safety issues. Children may
also have learning disabilities or other issues that impact their
ability to attend school. . . . As such, truancy and school behavior
interventions should involve addressing child and family issues
holistically . . . . Interventions should be supportive and involve
the least punitive responses available, while at the same time
reinforcing student and parent accountability . . . . They should
also focus on re-engaging the student in school, including
attention to both attendance and academic problems.” (Judicial
Council of Cal., Truancy and School Discipline: An Overview of
the Literature and Statistics (2012) p. 11, citations omitted.)


                                 4
                             In re A.N.
                         Liu, J., concurring


      Since 2014, the Judicial Council’s Keeping Kids in School
and Out of Court (KKIS) Initiative has worked to “change[]
attitudes regarding school discipline in California” by promoting
diversionary alternatives to the justice system. (Judicial
Council of California, Summit Caps Five-Year Effort to Keep
Kids in School and Out of Court (2020)  [as of May 4, 2020]; all
Internet citations in this opinion are archived by year, docket
number, and case name at .) The KKIS Initiative has collected research
suggesting the greater efficacy of community-based services
than juvenile court intervention in addressing the causes of
truancy and in improving school attendance and outcomes.
(Judicial Council of Cal., Keeping Kids in School and Out of
Court Initiative (2020) 
[as of May 4, 2020].) The initiative has also promoted a range
of alternatives, including informal youth courts, community
collaborations, and SARBs, that are designed to prevent
students from entering the school-to-prison pipeline. (Ibid.)
      Before 1994, “former section 601.1 of the Welfare and
Institutions Code mandated initial referral to a SARB or a
similar truancy mediation program, and section 601(b) formerly
provided only two bases of juvenile court jurisdiction—both of
which contemplated the prior use of a SARB or a similar truancy
mediation program.” (Maj. opn., ante, at p. 8.) In that context,
we explained that “[t]he Education Code establishes a
comprehensive mechanism for dealing with truants ranging
from resort to various community programs, to special
mediation programs. [Citations.] Truants are not, except in
aggravated circumstances involving ‘habitual’ offenders, subject
to the jurisdiction of the juvenile courts.” (In re James D. (1987)


                                 5
                            In re A.N.
                        Liu, J., concurring


43 Cal.3d 903, 910.) Six unexcused absences, comprising four
truancies, did not constitute “aggravated circumstances” at that
time. (See maj. opn., ante, at pp. 8–9.) We observed that “[t]he
Legislature’s move towards utilizing the school attendance
review boards as a condition precedent to the juvenile court’s
intervention is understandable and in keeping with legal
commentary calling for greater participation of school and social
welfare professionals, even to the exclusion of the juvenile
court’s jurisdiction.” (In re Michael G. (1988) 44 Cal.3d 283,
290.)
      As today’s opinion explains, the Legislature in 1994
repealed former section 601.1 of the Welfare and Institutions
Code and amended section 601(b) to authorize juvenile court
jurisdiction after six unexcused absences. (Maj. opn., ante, at
pp. 8–9.) Even so, the 1994 legislation encouraged SARB
intervention before juvenile court jurisdiction. According to its
summary digest, the bill “provide[d] that if a pupil who has
attended certain programs including a school attendance review
board program, has a 4th truancy in the same school year, the
pupil shall be classified as an habitual truant, within the
jurisdiction of the court, and may be adjudged a ward of the
court.” (Legis. Counsel’s Dig., Sen. Bill No. 1728 (1993-1994
Reg. Sess.) 5 Stats. 1994, Summary Dig., p. 417, italics added.)
      In cases like A.N.’s, the diversionary purpose of SARBs
appears compromised by section 601(b)’s grant of jurisdiction to
the juvenile court before the student has had an opportunity to
benefit from SARB services. (See maj. opn., ante, at p. 26 [“we
question whether the statutory scheme functions as the
Legislature expected”].) The record here indicates that at least
some of A.N.’s school attendance difficulties arose from
challenging circumstances beyond her control. Less than a year

                                6
                            In re A.N.
                        Liu, J., concurring


before her multiple ninth grade absences, a school counselor
reported that A.N. was “feeling very troubled” because her
nephew Daniel, whom she cared for regularly, was taken away
from her family by Child Protective Services. This event, the
counselor wrote, led A.N. to “engag[e] in self-mutilation.” Yet
before the school district referred A.N. to a SARB that could
offer her services to identify and ameliorate these difficulties,
the District Attorney filed a wardship petition against her.
      The broad prosecutorial discretion arising under section
601(b) extends to an enormous number of students. In the
2018–2019 school year, at least 650,000 students in California
public schools — nearly one-eighth of our schoolchildren — were
chronically absent, meaning they were absent at least 10
percent of the school year, which is three times the number of
absences necessary to be classified as an habitual truant.
(Keeping Kids in School and Out of Court Initiative, About
Chronic    Absenteeism     and    School     Discipline   (2019)
 [as of May 4, 2020].)
The highest rates of chronic absenteeism were observed among
African American, American Indian, and Latino students.
(Ibid.)
      Not all counties have pursued truancy prosecutions as
aggressively as Ventura County, where the petition against A.N.
was filed. According to Ventura County’s 2015–2016 annual
SARB report, the District Attorney cited 869 students and 482
parents for truancy that school year. (Ventura County Off. of
Education, Ventura County School Attendance Review Board
Data Summary 2015-2016 (2016).) Amicus curiae California
Rural Legal Assistance notes that Ventura County children and
their parents were criminally charged at “much higher rates
than students and parents in other counties.” (See Pen. Code,

                                7
                             In re A.N.
                         Liu, J., concurring


§ 270.1 [authorizing criminal prosecution of parents and
guardians for their child’s truancy]; Ed. Code, § 48293
[authorizing civil penalties ranging from $100 to $1000].) By
contrast, Los Angeles County, which serves 10 times as many
students, reported only 43 referrals to juvenile court during that
same period. (Los Angeles County Off. of Education, Annual
School Attendance Review Board (SARB) Report 2015-2016:
Final Report (2016).) In light of such stark disparities, the
Legislature may wish to reconsider the breadth of jurisdiction
conferred by section 601(b). (See maj. opn., ante, at p. 17, fn. 12
[citing pending legislation that would eliminate juvenile court
jurisdiction on the basis of four or more truancies].)
      In sum, although the language of section 601(b) compels
today’s holding, the statute is in substantial tension with the
Legislature’s evident purpose in the Education Code to
encourage diversionary alternatives to juvenile court
intervention.    This tension warrants renewed legislative
consideration.


                                               LIU, J.

We Concur:

CANTIL-SAKAUYE, C. J.
CUÉLLAR, J.
KRUGER, J.
GROBAN, J.




                                 8
See next page for addresses and telephone numbers for counsel who argued in Supreme Court.

Name of Opinion In re A.N.
__________________________________________________________________________________

Unpublished Opinion
Original Appeal
Original Proceeding
Review Granted XXX 11 Cal.App.5th 403
Rehearing Granted

__________________________________________________________________________________

Opinion No. S242494
Date Filed: May 4, 2020
__________________________________________________________________________________

Court: Superior
County: Ventura
Judge: William R. Redmond

__________________________________________________________________________________

Counsel:

Stephen P. Lipson and Todd W. Howeth, Public Defenders, Michael C. McMahon, Chief Deputy Public
Defender, and William Quest, Deputy Public Defender, for Defendant and Appellant.

Franchesca S. Verdin, Monica De La Hoya and Cynthia L. Rice for California Rural Legal Assistance, Inc.,
as Amicus Curiae on behalf of Defendant and Appellant.

Kamala D. Harris and Xavier Becerra, Attorneys General, Gerald A. Engler, Chief Assistant Attorney
General, Lance E. Winters, Assistant Attorney General, Janill L. Richards, Deputy State Solicitor General,
Christina Bull Arndt, Scott A. Taryle and Tannaz Kouhpainezhad, Deputy Attorneys General, for Plaintiff
and Respondent.
Counsel who argued in Supreme Court (not intended for publication with opinion):

William Quest
Senior Deputy Public Defender
800 S. Victoria Ave., 2nd Floor
Ventura, CA 93009
(850) 654-3032

Christina Bull Arndt
Supervising Deputy Attorney General
300 South Spring St., Suite 1702
Los Angeles, CA 90013
(213) 269-6383